                             UNITED STATES DISTRICT COURT
                                       FOR THE                               2119 DEC -5 ftH 2= 20
                                 DISTRICT OF VERMONT

                                                                                      c~
UNITED STATES OF AMERICA,                           )                         BY dtPUTY CLERK
     Plaintiff,                                     )
                                                    )
        V.                                          )      Docket No.    S ·, \ 9 -   e: tL - \ lP \ - I
                                                    )
EMILIO GARCIA,                                      )
a/k/a EMILIO J. GARCIA,                             )
EMILIO GARCIA-CAPPAS,                               )
       Defendant.                                   )

                                            ORDER

        This matter having been presented to the Court by the United States of America, and the

Court having considered the MOTION TO SEAL INDICTMENT AND ARREST WARRANT,

it is hereby

        ORDERED, that the Indictment, Arrest Warrant, Motion to Seal Indictment and Arrest

Warrant, this Order, and the docket sheet are hereby sealed until~est of the defendant.

        Dated at Burlington, in the District of Vermont, t h i ~ day of December, 2019.




                                             U.S. Magistrate Judg
                                             District of Vennont
